Citation Nr: 0021583
Decision Date: 08/15/00	Archive Date: 09/08/00

DOCKET NO. 98-05 403A              DATE AUG 15, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Entitlement to authorization for medical services in non-Department
of Veteran Affairs (VA) facilities. 

REPRESENTATION 

Appellant represented by: California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a determination by the Medical Administration Service
of the VA Medical Center, San Francisco, California, which
determined that continued individual fee-basis therapy beyond
December 1, 1997, was not in order because the VA authorizing
physician determined that the veteran's medical condition did not
make it impossible for him to receive his care at a VA facility.

In November 1999 the Board remanded the claim for a videoconference
hearing which was held before the undersigned in May 2000. The
issue is before the Board once again.

FINDING OF FACT

A VA facility is geographically accessible to the veteran and is
capable of providing necessary care for his service-connected post-
traumatic stress disorder (PTSD).

CONCLUSION OF LAW

The veteran is not entitled to authorization of medical services at
non-VA facilities. 38 U.S.C.A. 1703 (West 1991 & Supp. 2000); 38
C.F.R. 17.52, 17.53, 17.54 (1999).

2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As a preliminary matter, it is noted that the veteran was awarded
service connection for PTSD in an October 1993 rating action. He is
currently in receipt of a 100 percent disability rating.

The evidence on file reflects that the veteran was seen under
short-term authorization by Robert B. Baron, M.D., in weekly
individual psychotherapy sessions from 1994 through 1996.

In May 1996, the VA Fee Basis Unit (FBU) received a progress note
and request for continuing authorization from Dr. Baron. He
requested continued weekly psychotherapy sessions with the veteran
for 6 months with reevaluation for tapering to 2 times monthly at
the end of that time. Later that month, the authorizing VA
physician approved individual weekly psychotherapy for a period of
6 months (from May through November 1996).

In August 1996, the FBU received a progress note and request from
Dr. Baron in which he requested continuing authorization for weekly
psychotherapy sessions for 6 months with reevaluation for tapering
to 2 times monthly at the end of that time. In early September
1996, the authorizing VA physician approved individual weekly
psychotherapy for a period of 3 months with the last authorization
approved through November 30, 1996. The authorizing physician also
requested that a need and type examination be performed so results
could be reviewed with the next request for authorization.

In a January 1997 statement, the veteran indicated that Dr. Baron
had told him that VA was in the process of discontinuing his fee-
basis authorizations for treatment with him in favor of his being
sent to the Santa Rosa VA clinic for his care. The veteran argued
that this new arrangement was a hardship for him and interrupted
and interfered with the gains that he had made over the last two
years with Dr.

- 3 -

Baron. He said that he had significant phobic feelings about
involvement with government personnel and institutions.

In a January 1997 progress note, Dr. Baron, reported that he had
misinformed the veteran that his treatment was being terminated
from his fee-basis because of other termination letters that he had
received for other veterans. As he could not find a letter
regarding the veteran's treatment, he was again requesting
continuing authorization for weekly psychotherapy and medication
management.

In February 1997, the VA authorizing physician approved weekly
individual sessions with Dr. Baron from December 1, 1996, through
June 1, 1997. The physician also stated that the veteran was to be
referred to the Santa Rosa VA Clinic for group therapy.

Correspondence from VA to the veteran dated in February 1997
informed him of the services now available at the Santa Rosa VA
Clinic. The letter also explained that his treatment with Dr. Baron
was reviewed and that it had been determined that his needs could
be met at the VA facility and that his fee-basis support would be
discontinued. The letter also stated that to allow sufficient time
to make the transition the appellant would be approved an
additional 3 months of weekly individual therapy with Dr. Baron
through June 1, 1997, only. A copy of this letter was also sent to
Dr. Baron. It was noted that the Santa Rosa Clinic was staffed with
psychiatrists, psychologists, nurses, and psychiatric social
workers offering a full range of counseling, family therapy,
medication, substance abuse, and PTSD treatments.

In an April 1997 letter, Dr. Baron requested that he be authorized
to treat the veteran beyond the recently approved period of June 1,
1997.

In May 1997, the VA authorizing physician approved ongoing
psychotherapy treatment with Dr. Baron on an individual basis, but
the veteran was to also be referred to the Santa Rosa VA Clinic for
group therapy.

- 4 -

In May 1997, another letter was sent by VA to the veteran informing
him of the service now available at the Santa Rosa VA Clinic. The
letter also explained that his treatment with Dr. Baron had been
reviewed, and that it was felt that his treatment could be met at
the VA facility and that his fee-basis support would be
discontinued. The letter informed him that to allow sufficient time
to make this transition, he would be approved an additional 6
months of weekly individual therapy with Dr. Baron, effective
through December 1, 1997, only. A copy of this letter was also sent
to Dr. Baron.

In an April 1997 statement, received in July 1997, the veteran
argued that his treatment with Dr. Baron should not be
discontinued. He believed that his treatment would be better under
Dr. Baron than at a VA facility, which he felt was "substandard."

In a November 1997 letter, Dr. Baron requested that he be
authorized to continue treating the veteran on a twice a month
program for 6 months. He opined that a transfer to a crowded, less
personal treatment venue would be risky. Dr. Baron's statements of
record attest that it would be beneficial for the veteran to remain
in his care rather than be transferred to the VA facility. He
reported that the veteran was anxious about being sent to the Santa
Rosa VA facility, because he believed that his psychological needs
would not be met. Dr. Baron had "serious concerns" about the
appellant's reactivity should he be forced to switch therapists.

In January 1998, the FBU submitted the veteran's claim to the
authorizing physician for review. In a January 1998 response, the
physician noted that he had reviewed all information sent to VA
from the veteran and Dr. Baron pertaining to the claim as well as
the medical records. It was his determination that the veteran
could be adequately treated at the Santa Rosa VA Clinic. It was
noted that VA had tried to address the issue of transfer by
providing an overlap period of up to 10 months of shared treatment
between the VA and Dr. Baron, but that the veteran had not followed
through with the agreed upon plan.

- 5 -

Added to the record in support of the veteran's claim was a lay
statement by Steven DeLuca in which he attested to the inadequate
treatment that he had received at a VA facility for a shoulder
problem. In a May 1998 statement, the veteran reiterated that his
care under the VA would be inadequate. He felt that he received
substandard treatment at a VA facility when he was seen for other
problems to include the repair of a hernia.

At the hearing before the undesigned in May 2000, the veteran
testified that he had attempted group therapy at VA facilities, but
that his psychiatric disability had gotten worse. He believed that
he had made progress through treatment by Dr. Baron, and that this
progress would be lost if he were to begin receiving treatment at
the VA facility in Santa Rosa.

Legal Criteria

When VA facilities or other government facilities are not capable
of furnishing economical hospital care or medical services because
of geographic inaccessibility or are not capable of furnishing care
or services required, VA may contract with non-VA facilities for
care in certain instances. 38 U.S.C.A. 1703; 38 C.F.R. 17.52.

38 C.F.R. 17.53 sets forth limitations on use of public or private
hospitals. That section provides that the admission of any patient
to a private or public hospital at VA expense will only be
authorized if a VA medical center or other Federal facility to
which the patient would otherwise be eligible for admission is not
feasibly available. A VA facility may be considered as not feasibly
available when the urgency of the applicant's medical condition,
the relative distance of the travel involved, or the nature of the
treatment required, makes it necessary or economically advisable to
use public or private facilities. In those instances where care in
public or private hospitals at VA expense is authorized because a
VA or other Federal facility is not feasibly available, as defined
in this section, the authorization will be continued after
admission only for the period of time required

6 -

to stabilize or improve the patient's condition to the extent that
further care is no longer required to satisfy the purpose for which
it was initiated.

When VA facilities are not capable of furnishing the care or
services required, VA may contract with nondepartment facilities in
order to furnish any of the following: (1) Hospital care to a
veteran for the treatment of (a) a service-connected disability,
(b) a disability for which the veteran was discharged or released
from active military service, or (c) a disability of a veteran who
has a total disability permanent in nature from a service-connected
disability; (2) Medical services for the treatment of any
disability of (a) a veteran with a service-connected disability
evaluated as at least 50 percent disabling, (b) a veteran who has
been furnished hospital care, nursing home care, domiciliary care,
or medical services, and requires medical services to complete
treatment incident to such care or services or (c) a veteran who is
in receipt of increased pension or additional compensation or
allowances based on the need of regular aid and attendance or by
reason of being permanently housebound if the Secretary has
determined, based on an examination by a VA physician (or, in areas
where no such physician is available, by a physician carrying out
such function under a contract or fee arrangement), that the
medical condition of such veteran precludes appropriate treatment
at VA facilities; and (3) Hospital care for the treatment of
medical emergencies which pose a serious threat to the life or
health of a veteran presently receiving medical services in a VA
facility or nursing home. 38 U.S.C.A. 1703; 38 C.F.R. 17.52.

Medical determinations, such as determinations of the need for and
appropriateness of specific types of medical care and treatment for
an individual, are not adjudicative matters and are beyond the
Board's jurisdiction. 38 C.F.R. 20.101(b) (1999).

In Meakin v. West, 11 Vet. App. 183, 186 (1998), the Court held
that in determining whether a claimant would be entitled to fee
basis outpatient medical care, it must be established not only that
the applicant is a veteran and that he seeks treatment for a
service-connected disability, but also that VA facilities are
either (1) geographically inaccessible, or (2) not capable of
providing the care or services that the veteran

- 7 - 

requires. With regard to the latter, the Court held that the
determination of whether a VA facility was capable of furnishing
specific care or services does not involve a decision as to the
"need for and appropriateness of specific types of medical care and
treatment," as contemplated by 38 C.F.R. 20.101. The Court held
that an administrative determination must first be obtained under
38 U.S.C.A. 1703 as to whether the VA facility is capable of
furnishing a previously determined course of care, services, or
treatment.

Analysis

In the instant case, the veteran is not disputing that a VA
facility is geographically available to provide outpatient
psychiatric treatment. The record reflects that he resides in the
same town as the VA facility.

The veteran has expressed dissatisfaction with the quality of
medical service he believes that he will receive if he has to
transfer his treatment from his fee-basis physician to the Santa
Rosa VA Clinic. However, he has not specifically contended nor
presented any evidence that the Santa Rosa VA Clinic is actually
incapable of providing the necessary psychiatric care under "a
previously determined course of care, services, or treatment."
Meakin, supra. Rather, he has pointed out that he believes that his
treatment there would be substandard. Primarily, he and his fee-
basis physician have opined that it would most beneficial for the
veteran to continue his treatment with the fee basis treatment, as
this would be less disruptive.

The veteran's contentions go to the specifics of the type of care
he would receive at the Santa Rosa facility. It is not in dispute
that the Santa Rosa facility is set up to provide psychiatric
treatment, and to specifically treat PTSD. The evidence on file
shows that VA medical professionals made an administrative
determination that the new Santa Rosa VA facility was capable of
providing the necessary psychiatric care for the veteran as
indicated in 1997 correspondence to the veteran. The Board
particularly notes the fact the correspondence stated that the
appellant's treatment with Dr. Baron had been reviewed by
clinicians specializing in the treatment of his psychiatric
condition. It was noted that the new VA facility was staffed with

- 8 -

psychiatrists, psychologists, nurses, and psychiatric social
workers offering a full range of services to include PTSD
treatment. Neither Dr. Baron nor the Veteran has disputed these
facts.

The veteran's argument goes to the quality of treatment provided at
the VA facility. The Board is unable to discern any provision of
applicable laws or regulations that would require or authorize fee
basis treatment on the basis that such treatment might be
qualitatively better than that provided at a VA facility. To the
contrary, the Board's jurisdiction does not extend to making
determinations as to the appropriateness of specific types of
treatment. The veteran is asking the Board to determine that the
specific treatment with Dr. Baron is more appropriate than that
provided by the psychiatric facilities at VA's feasibly available
facility at Santa Rosa. This is a determination that the Board
cannot make. 38 C.F.R. 20.101. The evidence clearly shows that a VA
facility is geographically available, and that it staffed with
medical professionals trained to treat the veteran's service-
connected PTSD.

For the reasons stated above, the board finds that the Santa Rosa
VA Clinic is capable of providing the necessary medical treatment
for the veteran's psychiatric disability. Therefore, the veteran
does not meet the requirements for authorization of medical care at
non-VA facilities, and his claim must be denied.

ORDER 

Entitlement to authorization for medical service in non-VA
facilities is denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals

9 - 


